 



Exhibit 10.03

THE HARTFORD DEFERRED COMPENSATION PLAN

ARTICLE I
PURPOSE

1.1 Purpose. The purpose of the Plan is to provide, in the discretion of the
Committee, an opportunity for certain Key Employees and Directors to defer the
receipt of certain Eligible Compensation to the extent provided herein. The Plan
is intended to constitute an unfunded and unsecured deferred compensation
arrangement for a select group of management or highly compensated individuals
for purposes of ERISA. The Plan restates the terms of certain unfunded and
unsecured deferred compensation arrangements established for such employees by
ITT Corporation and The Hartford in 1994 and 1995, and continued by The Hartford
to the extent provided hereunder. Capitalized terms used in the Plan shall have
the meanings provided herein.

ARTICLE II
DEFINITIONS

The following terms shall have the following meanings for purposes of the Plan:

“Account” means any account maintained on behalf of a Participant pursuant to
the Plan.

“Act” means the Securities Exchange Act of 1934, as amended.

“Beneficial Owner” means any Person who, directly or indirectly, has the right
to vote or dispose of or has “beneficial ownership” (within the meaning of Rule
13d-3 under the Act) of any securities of a company, including any such right
pursuant to any agreement, arrangement or understanding (whether or not in
writing), provided that: (A) a Person shall not be deemed the Beneficial Owner
of any security as a result of an agreement, arrangement or understanding to
vote such security (i) arising solely from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the Act and the applicable rules and regulations thereunder, or
(ii) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Act and the applicable rules and regulations
thereunder, in either case described in clause (i) or (ii) above, whether or not
such agreement, arrangement or understanding is also then reportable by such
Person on Schedule 13D under the Act (or any comparable or successor report);
and (B) a Person engaged in business as an underwriter of securities shall not
be deemed to be the Beneficial Owner of any security acquired through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.

1



--------------------------------------------------------------------------------



 



Amended and Restated as of October 16, 2003

2



--------------------------------------------------------------------------------



 



“Board of Directors” means the Board of Directors of The Hartford Financial
Services Group, Inc.

“Change of Control” means:

(A) a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any Person,
other than The Hartford or a subsidiary of The Hartford or any employee benefit
plan sponsored by The Hartford or a subsidiary of The Hartford, is the
Beneficial Owner directly or indirectly of twenty percent or more of the
outstanding stock of The Hartford entitled to vote in the election of directors
of The Hartford;

(B) any Person, other than The Hartford or a subsidiary of The Hartford or any
employee benefit plan sponsored by The Hartford or a subsidiary of The Hartford,
shall purchase shares pursuant to a tender offer or exchange offer to acquire
any stock of The Hartford (or securities convertible into stock) for cash,
securities or any other consideration, provided that after consummation of the
offer, the Person in question is the Beneficial Owner of fifteen percent or more
of the outstanding stock of The Hartford entitled to vote in the election of
directors of The Hartford (calculated as provided in paragraph (d) of Rule 13d-3
under the Act in the case of rights to acquire stock);

(C) any merger, consolidation, recapitalization or reorganization of The
Hartford approved by the stockholders of The Hartford shall be consummated,
other than any such transaction immediately following which the persons who were
the Beneficial Owners of the outstanding securities of The Hartford entitled to
vote in the election of directors of The Hartford immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of The Hartford entitled to vote in the election of directors
of The Hartford immediately prior to such transaction; provided that, such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such threshold (or to preserve
such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of The Hartford, such surviving entity or
any subsidiary of such surviving entity;

(D) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of The Hartford
approved by the stockholders of The Hartford shall be consummated; or

(E) within any 24 month period, the persons who were directors of The Hartford
immediately before the beginning of such period (the “Incumbent Directors of The
Hartford”) shall cease (for any reason other than death) to constitute at least
a majority of the board of directors of The Hartford or the board of directors
of any successor to The Hartford, provided that any director of The Hartford who
was not a director of

3



--------------------------------------------------------------------------------



 



The Hartford at the beginning of such period shall be deemed to be an Incumbent
Director of The Hartford if such director (1) was elected to the board of
directors of The Hartford by, or on the recommendation of or with the approval
of, at least two-thirds of the directors of The Hartford who then qualified as
Incumbent Directors of The Hartford either actually or by prior operation of
this clause (E), and (2) was not designated by a Person who has entered into an
agreement with The Hartford to effect a transaction described in paragraph
(C) or paragraph (D) of this definition of Change of Control;

provided that, notwithstanding any provision in this Plan to the contrary, in
the event of a Change of Control as described in paragraph (C) or paragraph (D)
of this definition of Change of Control, in the case of a Key Employee or
Director whose employment or service on the Board of Directors involuntarily
terminates on or after the date of a shareholder approval described in either of
such paragraphs but before the date of a consummation described in either of
such paragraphs, the date of such termination shall be deemed for purposes of
the Plan to be the day following the date of the applicable consummation.

“Committee” means the Compensation and Personnel Committee of the Board of
Directors, or such other Committee as the Board may designate to administer the
Plan pursuant to Article VII.

“Director” means a member of the Board of Directors who is not an employee of a
Participating Company.

“Eligible Compensation” means the amount of compensation of a Key Employee or
Director, if any, designated by the Committee in its sole discretion as eligible
for deferral under the Plan, which may include (A) the cash amount, if any,
which may become payable to a Key Employee pursuant to a Participating Company’s
executive bonus program, (B) the cash amount, if any, which may become payable
to a Key Employee pursuant to a Participating Company’s life sales incentive
payment program, (C) the cash amount of commissions (net of expense
reimbursements), if any, which may become payable to certain wholesalers under
the sales incentive program established for wholesalers by Planco Financial
Services, Inc., (D) the cash amount, if any, which may become payable as a
sign-on bonus to a person expected to become a Key Employee, (E) the cash
amount, if any, which may be contributed to the Plan by a Participating Company
on behalf of a Key Employee in lieu of Excess Contributions under the Excess
Savings Plan, (F) the amount of any cash compensation which may become payable
to a Director for service on the Board of Directors, and (G) the amount of any
such other compensation of a Key Employee of a Participating Company or a
Director as the Committee may deem appropriate for deferral in accordance with
the Plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excess Contributions” shall mean, collectively, Excess Floor Company
Contributions and Excess Matching Company Contributions.

4



--------------------------------------------------------------------------------



 



“Excess Floor Company Contribution” shall have the meaning assigned by the
Excess Savings Plan.

“Excess Matching Company Contribution” shall have the meaning assigned by the
Excess Savings Plan.

“Excess Savings Plan” means The Hartford Excess Savings Plan IA, as may be
amended from time to time, and any successor Plan thereto.

“Hypothetical Investment Fund” means a mutual fund or other investment vehicle
or measure or index of investment performance selected by the Committee to
determine the hypothetical investment experience of Participant Accounts
pursuant to Article IV.

“Incentive Stock Plan” means The Hartford Incentive Stock Plan, as may be
amended from time to time, and any successor Plan thereto.

“Investment and Savings Plan” means The Hartford Investment and Savings Plan, as
may be amended from time to time, and any successor Plan thereto.

“Key Employee” shall have the meaning assigned by the Incentive Stock Plan.

“Participant” means a Key Employee or Director who properly elects to
participate in the Plan pursuant to Article III.

“Participating Company” shall have the meaning assigned by the Incentive Stock
Plan.

“Person” has the meaning ascribed to such term in Section 3(a)(9) of the Act, as
supplemented by Section 13(d)(3) of the Act; provided, however, that Person
shall not include (A) The Hartford, any subsidiary of The Hartford or any Person
controlled by The Hartford, (B) any trustee or other fiduciary holding
securities under any employee benefit plan of The Hartford or of any subsidiary
of The Hartford, or (C) a corporation owned, directly or indirectly, by the
stockholders of The Hartford in substantially the same proportions as their
respective ownership of securities of The Hartford.

“Plan” means this plan- The Hartford Deferred Compensation Plan, as may be
amended from time to time.

“Plan Administrator” shall have the meaning assigned by Article VII of the Plan.

5



--------------------------------------------------------------------------------



 



“Potential Change of Control” means:

(A) A Person shall commence a tender offer, which if successfully consummated,
would result in such Person being the Beneficial Owner of at least 15% of the
stock of The Hartford entitled to vote in the election of directors of The
Hartford;

(B) The Hartford enters into an agreement, the consummation of which would
constitute a Change of Control;

(C) Solicitation of proxies for the election of directors of The Hartford by
anyone other than The Hartford, which, if such directors were elected, would
result in the occurrence of a Change of Control as described in paragraph (E) of
the definition of Change of Control in this Plan; or

(D) Any other event shall occur which is deemed to be a Potential Change of
Control by the Board of Directors, the Committee, or any other appropriate
committee of the Board of Directors in its sole discretion.

“The Hartford” means The Hartford Financial Services Group, Inc., or a successor
by merger, purchase or otherwise.

“Valuation Date” means the close of business of the last business day of each
month in an applicable calendar year, or such other date as may be designated by
the Plan Administrator.

ARTICLE III
PARTICIPATION

3.1 Election to Participate. A Key Employee of a Participating Company or a
Director may participate in the Plan by filing a properly completed election
form (or such other authorization as the Plan Administrator may require) with
the party and by the date designated by the Plan Administrator. The election of
a Key Employee or Director in accordance with this Article III shall apply only
to the Eligible Compensation as to which the election is made, and shall have
the effect, to the extent provided herein, of deferring the payment of such
Eligible Compensation beyond the date that it might otherwise have become
payable to the Participant. Such election shall be irrevocable. If a Key
Employee or Director elects to defer a particular amount of Eligible
Compensation under the Plan, and then terminates employment with all
Participating Companies or, in the case of a Director, terminates service on the
Board of Directors, and such termination occurs before the date such amount
would have been payable to the Key Employee or Director in the absence of the
election, then the election shall be deemed null and void and without effect.

3.2 Form of Election. The election form filed by a Participant pursuant to this
Article III shall (A) identify a portion of the Participant’s Eligible
Compensation that may become payable with

6



--------------------------------------------------------------------------------



 



respect to the Participant’s services, (B) contain the Participant’s election to
defer the payment of such portion of such Eligible Compensation in accordance
with the terms of the Plan, and (C) contain such other information as the Plan
Administrator may require.

3.3 Maximum and Minimum Amounts Required for Participation. The Committee or the
Plan Administrator may designate a maximum and a minimum portion of the Eligible
Compensation of a Key Employee or Director, in terms of a percentage or other
amount thereof, as to which an election may be made hereunder.

3.4 Nullification of Election. Notwithstanding anything herein to the contrary,
any election made by a Key Employee or Director hereunder shall be deemed null
and void to the extent that (A) the Eligible Compensation as to which the
election applies is designated by the Committee, in its sole discretion, as not
payable to such Key Employee, (B) such election applies to Eligible Compensation
payable during the 12 month period during which the Key Employee ceases savings
under the Investment and Savings Plan as a result of receiving a hardship
withdrawal under that Plan, or (C) the Committee so determines in its sole
discretion.

3.5 Establishment of Participant Accounts. Up to a maximum number of Accounts
(as permitted by the Committee or the Plan Administrator, and elected by the
Participant) shall be maintained on behalf of each Participant on the books of
The Hartford. Amounts shall be credited to or debited from a Participant’s
Account as provided in Article V. The Plan Administrator shall cause each
Participant’s Account to be valued on the applicable Valuation Date, and shall
cause records indicating such value to be maintained. When an event requires a
determination of the value of a Participant’s Account, such value shall be
determined as of the Valuation Date coincident with or immediately preceding the
date of such event, unless otherwise required by the Plan. The value of a
Participant’s Account shall be reported to the Participant from time to time as
determined appropriate by the Plan Administrator.

3.6 Obtaining of Life Insurance Policies. As a condition of participation
hereunder, the Committee may require that a Participant provide assistance in
obtaining a life insurance policy on the life of such Participant, such policy
to be solely owned by, and solely payable to, The Hartford (or such other entity
as may be designated by the Committee). Such Participant may be required to
(A) complete an application for life insurance, (B) furnish underwriting
information (including but not limited to submitting to medical examinations by
an insurance company approved examiner), (C) authorize the release of the
Participant’s medical history to an insurance company underwriter, and
(D) provide such other information and take such other actions relating to such
life insurance policy as may be required by the Plan Administrator. A
Participant as to whom a life insurance policy is obtained hereunder shall have
no right to or interest in such policy or the proceeds thereof.

3.7 Termination of Participation. The participation of a Participant in the Plan
shall terminate on the earlier of (A) the date that all amounts credited to the
Participant’s Account have been distributed pursuant to the Plan, (B) the date
of termination of the Plan, or (C) such other date as may be designated by the
Committee.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
HYPOTHETICAL INVESTMENT FUND ALLOCATIONS

4.1 Selection of Hypothetical Investment Funds. The Committee shall select one
or more Hypothetical Investment Funds to which a Participant may elect pursuant
to the Plan to allocate all or a portion of the amount then and thereafter
credited to the Participant’s Account. To the extent provided herein, such
Hypothetical Investment Funds shall be used to measure the hypothetical
investment experience of the portion of a Participant’s Account that the
Participant properly elects to have allocated thereto. The Committee may change
the selection of Hypothetical Investment Funds from time to time in its sole
discretion. The selection of any such Hypothetical Investment Funds shall not
require the Company to invest or earmark any of its assets in any specific
manner.

4.2 Investment Allocation Election. To the extent permitted by the Plan
Administrator, a Participant may elect to have the amount then and thereafter
credited to his or her Account allocated among one or more of the Hypothetical
Investment Funds. Such election shall be made by filing a properly completed
election form (or such other authorization as the Plan Administrator may
require) with the party and by the date designated by the Plan Administrator.
With respect to Excess Contributions, a Participant shall be deemed to have
elected to have such amounts allocated to the same Hypothetical Investment Funds
that the Participant elected for amounts distributable following the date his or
her employment with all Participating Companies terminates. If the Participant
has no such allocation election in place, then the Participant shall be deemed
to have elected to have all Excess Contributions allocated to the Hypothetical
Investment Fund that the Plan Administrator determines generally to have the
least risk of loss of principal. Any election or deemed election under this
Section shall result in the investment experience of an elected Hypothetical
Investment Fund being used to measure the hypothetical investment experience of
the particular portion of the Participant’s Account allocated to that
Hypothetical Investment Fund as provided herein.

4.3 Changes in Investment Allocation. To the extent permitted by the Plan
Administrator, a Participant may change the investment allocation previously
elected by filing a properly completed change form (or such other authorization
as the Plan Administrator may require) with the party and by the date designated
by the Plan Administrator. Such change shall be effective as soon as practicable
after the Valuation Date coincident with or next succeeding receipt of the
timely filed change form by the designated party (or such other date as may be
designated by the Plan Administrator), and shall apply to all amounts then and
thereafter credited to the Participant’s Account. Notwithstanding the foregoing,
any request for a change in investment allocation with respect to Excess
Contributions shall be subject to the same waiting periods and other similar
rules as would have applied to such Excess Contributions under the Excess
Savings Plan.

4.4 Failure to Make Proper Election. In the event that a Participant does not
make a proper election pursuant to this Article IV, such Participant shall be
deemed to have elected to have the entire amount (as to which no proper election
is made) then and thereafter credited to the Participant’s Account allocated to
the Hypothetical Investment Fund that the Plan Administrator determines
generally to have the least risk of loss of principal.

8



--------------------------------------------------------------------------------



 



4.5 Limitations on Investment Allocation. The Plan Administrator may (A)
establish a minimum and/or a maximum portion of a Participant’s Account, in
terms of a percentage or other amount thereof, that a Participant may elect to
allocate to a particular Hypothetical Investment Fund hereunder, (B) preclude
any Participant who is an executive officer of the Company or a Director from
allocating any portion of his or her Account to a Hypothetical Investment Fund
with an investment experience determined primarily in relation to the investment
performance of securities issued by the Company, and (C) establish such other
limitations on investment allocations as the Plan Administrator may deem
appropriate.

4.6 No Actual Investment. Notwithstanding anything herein to the contrary, no
amount of Eligible Compensation as to which an election is made hereunder, and
no amount credited to a Participant’s Account pursuant to the Plan, shall be set
aside or invested in any actual fund on behalf of the Participant, provided,
however, that nothing in the Plan shall be construed to preclude the Company
from directly or indirectly making investments for its own account in any actual
investment vehicle corresponding to the Hypothetical Investment Funds (or
otherwise) in order to assist the Company in meeting its obligations hereunder,
or for any other reason whatsoever. No Participant or any other person or entity
shall have by reason of the Plan any right to or in any such investment made by
the Company.

ARTICLE V
CREDITING AND DEBITING OF PARTICIPANT ACCOUNTS

5.1 Crediting of Eligible Compensation. Eligible Compensation as to which the
Participant makes an election in accordance with the Plan shall be credited to
the Participant’s Account as of the Valuation Date coincident or next succeeding
the date such Eligible Compensation would otherwise have been paid to, or
contributed to the Excess Savings Plan on behalf of, the Participant.

5.2 Crediting and/or Debiting of Hypothetical Investment Fund Investment
Experience. As of any particular Valuation Date upon which an amount is credited
to a Participant’s Account, such Account shall be credited or debited, as the
case may be, with an amount equal to the hypothetical net investment gain or
loss that such Participant would have realized if the portion of his or her
Account properly elected to be allocated to a particular Hypothetical Investment
Fund pursuant to Article IV were actually invested in such Hypothetical
Investment Fund during the period beginning with the preceding Valuation Date
and ending upon such particular Valuation Date (or such other period as may be
designated by the Plan Administrator).

5.3 Debiting of Distributions. The amount of any distribution from a
Participant’s Account pursuant to the Plan shall be debited from the
Participant’s Account as of the Valuation Date coincident with or immediately
preceding the date of such distribution.

9



--------------------------------------------------------------------------------



 



5.4 Debiting of Administrative Expenses. The Participant’s allocable share (as
determined by the Plan Administrator) of any administrative expenses related to
the operation of the Plan shall be debited from the Participant’s Account as of
each monthly Valuation Date.

5.5 Vesting of Credited Amounts. The rights of a Participant in regard to the
amounts credited to the Participant’s Account hereunder shall be fully vested at
all times.

ARTICLE VI
DISTRIBUTIONS FROM PARTICIPANT ACCOUNTS

6.1 Distribution Election. A Participant may elect, by filing a properly
completed election form (or such other authorization as the Plan Administrator
may require) with the party and by the date designated by the Plan
Administrator, to have all or a portion of the amount credited to the
Participant’s Account distributed to him or her on a date and in a manner
permitted by the Plan Administrator. With respect to Excess Contributions, a
Participant shall be deemed to have elected to have such amounts distributed at
the same time that the Participant elected with respect to amounts distributable
following the date his or her employment with all Participating Companies
terminates. If a Participant has no such distribution election in place, then
the Participant shall be deemed to have elected to have Excess Contributions
distributed as soon as practicable after the Valuation Date coincident or next
succeeding the date his or her employment with all Participating Companies
terminates. Distributions from a Participant’s Account shall be made in
accordance with the date and manner of distribution elected or deemed elected by
the Participant hereunder, except to the extent that a different date and/or
manner of distribution is required pursuant to the Plan or by the Plan
Administrator. Distributions made in accordance with a Participant’s
distribution election shall be made as soon as practicable after the Valuation
Date coincident with or next succeeding the date of distribution elected by the
Participant. A Participant who does not file a properly completed election form
in accordance with this Section shall be deemed to have elected to have such
amount distributed to the Participant in a single lump sum cash payment as soon
as practicable after the Valuation Date coincident with or next succeeding:
(A) the date the Participant’s employment with all Participating Companies
terminates, or (B) in the case of a Director, the date that the Director’s
service on the Board of Directors terminates. The election or deemed election by
a Participant of a distribution date and manner pursuant to this Section shall
apply to all amounts then and thereafter credited to a Participant’s Account
under the Plan, and shall be irrevocable except to the extent otherwise provided
herein or permitted in the discretion of the Committee or the Plan Administrator
to the extent determined consistent with applicable tax laws.

6.2 Distribution in the Event of Hardship. A Participant may request a hardship
distribution from his or her Account by filing a properly completed hardship
distribution form (or such other authorization as the Plan Administrator may
require) by the date and with the party designated by the Plan Administrator.
The Plan Administrator may, if it determines that a severe and unforeseeable
financial hardship on the part of the Participant exists, permit a distribution
to the Participant of an

10



--------------------------------------------------------------------------------



 



amount credited to the Participant’s Account that is reasonably necessary to
meet such hardship, including any amount reasonably necessary to pay any income
or other taxes resulting from such distribution.

6.3 Distribution Upon Termination of Employment or Board Service.



(A)   General Rule. Except as provided in Section 6.3(B), as soon as practicable
after the Valuation Date coincident with or next succeeding the date that the
employment of a Participant with all Participating Companies or the service of a
Director on the Board of Directors terminates for any reason, the Company shall
distribute to the Participant a single lump sum cash payment equal to the total
amount credited to the Participant’s Account as of the Valuation Date
immediately preceding such distribution.   (B)   Exception for Certain
Terminations. In the case of a Participant who: (i) has reached age 55 or older
at the time employment or service on the Board of Directors terminates, or (ii)
is a commissioned wholesaler of Planco, Inc. who, at the time employment
terminates, satisfies the minimum service and/or Account balance requirements
established by the Committee or the Plan Administrator, the Company shall
distribute the amounts credited to such a Participant’s Account in accordance
with the distribution elections in place at such time. Notwithstanding the
foregoing, if such a Participant has an election in place to receive payment of
amounts from any Account during the time of employment or service on the Board
of Directors, all amounts remaining in such Account shall be distributed to such
Participant in a single lump sum cash payment as soon as practicable after the
Valuation Date coincident with or next succeeding the date his or her employment
or service on the Board of Directors terminates. Further, notwithstanding the
foregoing, the Plan Administrator may establish from time to time a minimum
Account balance required as a condition to honor an election to have any amount
distributed in the form of installment payments. If such minimum balance is not
met, the particular Account shall be distributed to the Participant in a single
lump sum cash payment as soon as practicable after the Valuation Date coincident
with or next succeeding the date the first installment otherwise would have been
payable.

6.4 Distribution in the Event of a Termination of the Plan. In the event of a
termination of the Plan, the entire amount credited to a Participant’s Account
as of the Valuation Date coincident with or next succeeding such event shall be
distributed to the Participant in a single lump sum cash payment as soon as
practicable after such Valuation Date.

6.5 Distribution to Fiduciary. If the Plan Administrator determines that any
person to whom any amount is otherwise distributable hereunder is unable to care
for his or her affairs, such amount (unless a prior claim therefor shall have
been made by a duly appointed guardian, committee or other legal representative)
may be distributed to any person determined by the Plan Administrator to have

11



--------------------------------------------------------------------------------



 



fiduciary responsibility for such person otherwise entitled to such amount, in
such manner and proportions as the Plan Administrator may deem appropriate. Any
such distribution shall constitute a complete discharge of any obligation of the
Company to such person under the Plan.

6.6 Distribution in the Event of Death. Notwithstanding anything herein to the
contrary, in the event of a Participant’s death, the entire amount credited to
the Participant’s Account as of the Valuation Date coincident with or next
succeeding the date of the Participant’s death shall be distributed in a single
lump sum cash payment as soon as practicable after such Valuation Date to one or
more beneficiaries, if any, properly designated by the Participant by the date
and in the manner required by the Plan Administrator. If (A) no such designation
is in effect at the time of the Participant’s death, (B) no designated
beneficiary survives the Participant, or (C) any beneficiary designation made by
the Participant conflicts with applicable law, such amount shall be paid to the
Participant’s estate as soon as practicable after such Valuation Date.

6.7 Distribution upon the Occurrence of a Change of Control.

(A) Distribution of Accounts. Upon the occurrence of a Change of Control, all
Participants shall be paid single lump sum cash payments equal to the entire
amount credited to their respective Accounts as of the date of such occurrence,
such payments to be made immediately following the date of such Change of
Control.

(B) Exception for Prior Election. Notwithstanding Section 6.7(A), if a
Participant who is employed by a Participating Company or serves on the Board of
Directors immediately prior to a Change of Control has made a prior valid
election to not receive a lump sum distribution of his or her Account (and
therefore to continue participating in the Plan) upon a Change of Control, then
such Participant’s Account shall not be so distributed and shall (to the extent
permitted by the Plan) continue be maintained under the Plan, and any such
Participant’s Account shall be distributed to such Participant at the time and
in the form otherwise required by the Plan.

(C) Death Prior to Receipt of Payment. In the event of the death of such a
Participant before receiving a payment required by Section 6.7(A) hereof, such
payment shall be made immediately following the date of the occurrence of the
Change of Control to the individual or entity who would receive have received
payment hereunder in the absence of a Change of Control.

6.8 Distribution in Other Circumstances. The Committee may determine in its sole
discretion that a distribution of an amount credited to a Participant’s Account
is appropriate under the circumstances. As soon as practicable after the
Valuation Date coincident with or next succeeding the date of any such
determination, the Company shall distribute such amount to the Participant in a
single lump sum cash payment (or in such other manner of payment as determined
appropriate by the Committee).

12



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION

7.1 Administration by Committee. Except as otherwise delegated by the Committee
pursuant to the Plan, (A) the Plan shall be administered by the Committee,
(B) the Committee shall have full authority to administer and interpret this
Plan in any manner it deems appropriate in its sole discretion, and (C) the
determinations of the Committee shall be binding on and conclusive as to all
parties.

7.2 Delegation of Certain Authority to Plan Administrator. Except as otherwise
provided by the Committee in accordance with the Plan, the Plan Administrator
shall be The Hartford’s Group Senior Vice President, Human Resources (or other
person holding a similar position) or the Chief Executive Officer. Except as
otherwise provided herein, required by applicable law, or determined by the
Committee, (A) the Plan Administrator shall be responsible for the performance
of such administrative duties under this Plan that are not otherwise reserved to
the Committee by the Plan, (B) the Plan Administrator shall have full authority
to administer and interpret this Plan in any manner it deems appropriate in its
sole discretion, and (C) the determinations of the Plan Administrator shall be
binding and conclusive as to all parties.

7.3 Liability and Indemnification of Committee and Plan Administrator. In
connection with any action or determination made in connection with the Plan,
the Plan Administrator and the Committee shall be entitled to rely upon
information furnished by or on behalf of the Company or any Participant. To the
extent permitted by law, the Plan Administrator and the members of the Committee
shall not be liable for, and The Hartford shall indemnify the Plan Administrator
and the members of the Committee against any liability for, any loss sustained
by reason of any act or failure to act in their administrative capacities,
provided such act or failure to act does not involve willful misconduct. Such
indemnification shall include attorneys’ fees and other costs and expenses
reasonably incurred in defense of any action brought against the Plan
Administrator or any member of the Committee by reason of any such act or
failure to act. The Plan Administrator and any member of the Committee shall not
be liable or responsible for any act or omission of another fiduciary in
relation to the Plan unless the Plan Administrator or such member (A)
participates knowingly in, or knowingly undertakes to conceal, such act or
omission by such other fiduciary, or (B) has knowledge of a breach of fiduciary
responsibility by such other fiduciary and does not make reasonable efforts to
remedy such breach.

ARTICLE VIII
MISCELLANEOUS

8.1 Unfunded and Unsecured Plan. The Plan shall be unfunded and unsecured for
tax purposes and for purposes of ERISA. The Hartford shall have no obligation to
fund its liabilities, if any, under the Plan. Nothing in the Plan and no action
taken by The Hartford or its agents hereunder shall be construed to create a
trust of any kind, or a fiduciary relationship between The Hartford and any

13



--------------------------------------------------------------------------------



 



other person or entity. All funds or other assets received or held by The
Hartford pursuant to or in connection with the Plan may be used by The Hartford
for any corporate purpose, and The Hartford shall not be obligated to segregate
such amounts from its general assets. No Participant or any other person or
entity shall have any claim against The Hartford or its assets other than as an
unsecured and unsubordinated general creditor of The Hartford. Without limiting
the generality of the foregoing, a Participant’s claim hereunder shall at any
time be solely for the amount then credited to the Participant’s Account.
Notwithstanding the foregoing, The Hartford may establish a grantor trust or
purchase securities or take any other action deemed appropriate to assist The
Hartford in meeting its obligations under the Plan, provided, however, that in
no event shall any person or entity have any right to or interest in such trust
or property by reason of the Plan.

8.2 Absence of Representations. The Plan shall not be construed to provide any
representation or guarantee by The Hartford that any particular income or other
tax consequence will result from a Participant’s participation in the Plan. Each
Participant shall be deemed to have consulted with his or her professional tax
advisor to determine the tax consequences of participation hereunder. The Plan
shall not be construed to provide any representation or guarantee by The
Hartford that any particular amount of a Participant’s Account allocated to any
of the Hypothetical Investment Funds hereunder will result in any particular
investment experience related thereto, and The Hartford shall in no event be
required to pay any amount to any person or entity on account of any loss
suffered by reason of the operation of the Plan.

8.3 Tax Withholding. The Plan Administrator shall have the right to make such
provisions as deemed appropriate in its sole discretion to satisfy any
obligation of a Participating Company to withhold federal, state or local income
or other taxes incurred by reason of the operation of the Plan or an Award under
the Plan, including but not limited to at any time (i) requiring a Key Employee
to submit payment to a Participating Company for such taxes before making
settlement of any amount due under the Plan, (ii) withholding such taxes from
wages or other amounts due to the Key Employee before making settlement of any
amount due under the Plan, or (iii) receiving shares of common stock of The
Hartford already owned by the Key Employee or withholding such shares otherwise
due to the Key Employee in an amount determined necessary to satisfy such
withholding obligations; provided, however, that, notwithstanding any language
herein to the contrary, any Key Employee who is an executive officer of The
Hartford (within the meaning of Section 16 of the Act) shall have the right to
satisfy his or her obligations to The Hartford pursuant to this Section 8.3 by
instructing The Hartford not to deliver to the Key Employee common stock of The
Hartford otherwise deliverable to the Key Employee in an amount sufficient to
satisfy such obligations to The Hartford.

8.4 No Employment Rights. The Plan shall not, directly or indirectly, create in
any Key Employee any right with respect to continuation of employment with any
of the Participating Companies or to the receipt of any Eligible Compensation or
other compensation. The Plan shall not interfere in any way with the rights of
the applicable Participating Company to terminate, or otherwise modify, the
employment of any Key Employee or its compensation policies at any time.

14



--------------------------------------------------------------------------------



 



8.5 Rights Not Transferable. The rights of a Participant under the Plan shall
not be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed
of, other than (A) by will, (B) by the laws of descent or distribution, or
(C) pursuant to a qualified domestic relations order as defined in the Internal
Revenue Code of 1986, as amended, provided that the rights of any transferee of
a Participant shall not be greater than the rights of the Participant hereunder.
The foregoing restriction shall be in addition to any restrictions imposed by
applicable law on a Participant’s ability to dispose of any rights under the
Plan.

8.6 Effect of Plan. The provisions of the Plan shall be binding upon all
successors and assigns of a Participant, including without limitation the
Participant’s estate and the executors, administrators or trustees thereof,
heirs and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of the Participant.

8.7 Administrative Expenses. An annual charge to each Participant’s Account of
up to 0.25% of the total amount credited to such Account shall be charged and
applied to satisfy expenses reasonably incurred in connection with the
administration of the Plan (as determined in the sole discretion of the Plan
Administrator).

8.8 Amendment and Termination of the Plan. The Board of Directors or the
Committee (acting on behalf of the Board of Directors) may amend or terminate
the Plan or any Participant elections hereunder at any time. The Committee may
at any time amend or terminate the Plan or any Participant elections hereunder
if the Committee determines in its sole discretion that The Hartford will
recognize income for income tax purposes with respect to any reserves
accumulated under any life insurance policy obtained with respect to any
Participant hereunder. The Committee or the Plan Administrator may amend the
Plan to the extent (A) required by applicable law or regulation, or (B) required
to maintain a favorable tax status for the Plan. Notwithstanding anything in
this Plan to the contrary, the Plan shall not be amended, modified, suspended or
terminated during the period in which a Change of Control is threatened. For
purposes of the preceding sentence, a Change of Control shall be deemed to be
threatened for the period beginning on the date of any Potential Change of
Control, and ending upon the earlier of: (I) the second anniversary of the date
of such Potential Change of Control, (II) the date a Change of Control occurs,
or (III) the date the Board of Directors or the Committee determines in good
faith that a Change of Control is no longer threatened. Further, notwithstanding
anything in this Plan to the contrary, no amendment, modification, suspension or
termination following a Change of Control shall adversely impair or reduce the
rights of any person with respect to any amounts previously deferred under the
Plan without the consent of such person.

8.9 Governing Law. The laws of the State of Connecticut shall govern all matters
relating to the Plan, except to the extent such laws are superseded by the laws
of the United States.

8.10 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such invalid or unenforceable provisions had not been included herein.

15



--------------------------------------------------------------------------------



 



8.11 Effective Date. The Effective Date of this restatement of the Plan shall be
July 16, 1998, or such later date as the Plan Administrator may determine.

16